DETAILED ACTION
This action is responsive to the pending claims, 1-7, 9-10, 12-18, received a5 July 2022. Accordingly, the detailed action of claims 1-7, 9-10, 12-18 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 6, 14-15, 18 rejected under 35 U.S.C. 103 as being unpatentable over Mansfield (WO 2021050816 A1, hereafter referred to as Mansfield) in view of Guo et al (US 20200285609 A1, hereafter referred to as Guo) in view of Sohail et al (US 20200403991 A1, hereafter referred to as Sohail).

Regarding claim 1, Mansfield teaches a power distribution gateway that is configured to be coupled to one or more devices in a power system network (Mansfield [Fig 1-1200] teaches a IoT Factory Gateway), the power distribution gateway comprising: 
a processor (Mansfield [Fig 6-6100]); 
a docker and a container manager that are configured to execute by the processor independently of one another (Mansfield [0029, 0027] teaches a set of software and platform services delivered in container software packages); 
a first container comprising a gateway application container that is (Mansfield [0033]) associated with the container manager (Mansfield [Fig 1] teaches a plurality of containers, which may be used independently or in various combinations [0025], including a factory container application [0033]), wherein the gateway application container is configured to execute by the processor and is configured to interface with the one or more devices in the power system network (Mansfield [Fig 1-1210 and 0031] teach a container executing on host factory gateway which captures data for each specific machine); and 
a power distribution gateway application that is configured to execute in the gateway application container (Mansfield [0032-0033] discloses a factory container application executing on the IoT Factory Gateway);
and an analytics container in the power distribution gateway (Mansfield [Fig 1] teaches a plurality of containers, which may be used independently or in various combinations [0025]) that comprises an interface circuit (Mansfield [0031]), wherein, when the power distribution gateway application is executed, the processor is configured to perform operations comprising: 
receiving, through a network interface, information from the one or more devices in the power system network (Mansfield [0031]); and 
storing the information in a core data storage in the power distribution gateway and/or in a cloud data storage that is remote from the power distribution gateway (Mansfield [0030, 0036]).
However, Mansfield does not explicitly teach an analytics container comprises an Internet of Things (IoT circuit) and an anomaly detection circuit; wherein the container manager and the power distribution gateway application block access from a second container associated with the docker to a host operating system (OS) of the power distribution gateway; wherein the anomaly detection circuit of the power distribution gateway is configured to analyze characteristics of the information which comprises parameters related to operation of the one or more devices in the power system network, In re: Praveen Sutrave et al.Application No.: 17/154,163Filed: January 21, 2021Page 3 of 11wherein the anomaly detection circuit of the power distribution gateway provides an indication of anomalies in voltage, current, and/or power characteristics of the one or more devices in the power system network.  
Guo, in an analogous art, teaches wherein the container manager and the power distribution gateway application block access from a second container associated with the docker to a host operating system (OS) of the power distribution gateway (Guo [0044]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mansfield in view of Guo in order to configure the container manager and gateway application, as taught by Mansfield, to block access form a second container associated with the docker to a host operating system, as taught by Guo.
One of ordinary skill in the art would have been motivated in order to provide a layer of isolation and security that prevents malware or harmful applications from negatively affecting host devices (Guo [0001]).
However, Mansfield-Guo does not explicitly teach an analytics container comprises an Internet of Things (IoT circuit) and an anomaly detection circuit; wherein the anomaly detection circuit of the power distribution gateway is configured to analyze characteristics of the information which comprises parameters related to operation of the one or more devices in the power system network, In re: Praveen Sutrave et al.Application No.: 17/154,163Filed: January 21, 2021Page 3 of 11wherein the anomaly detection circuit of the power distribution gateway provides an indication of anomalies in voltage, current, and/or power characteristics of the one or more devices in the power system network.
Sohail, in an analogous art, teaches an Internet of Things (IoT circuit) (Sohail [Fig 2-221]) and an anomaly detection circuit (Sohail [Fig 2-223]); 
wherein the anomaly detection circuit of the power distribution gateway is configured to analyze characteristics of the information which comprises parameters related to operation of the one or more devices in the power system network (Sohail [0015]), 
In re: Praveen Sutrave et al.Application No.: 17/154,163Filed: January 21, 2021Page 3 of 11wherein the anomaly detection circuit of the power distribution gateway provides an indication of anomalies in voltage, current, and/or power characteristics of the one or more devices in the power system network (Sohail [0067, 0061, 0015]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Mansfield-Guo in view of Sohail in order to configure the container which already includes functionality for analyzing, filtering and processing received data, as taught by Mansfield-Guo, to analyze characteristics of the information which comprises parameters related to operation of the one or more devices in the power system network, In re: Praveen Sutrave et al.Application No.: 17/154,163Filed: January 21, 2021Page 3 of 11wherein the anomaly detection circuit of the power distribution gateway provides an indication of anomalies in voltage, current, and/or power characteristics of the one or more devices in the power system network, as taught by Sohail.
One of ordinary skill in the art would have been motivated in order to ensure that the device network or IoT devices are not compromised by abnormal device behaviors or malicious attacks (Sohail [0034]).

Regarding claim 2, Mansfield-Guo-Sohail teach the limitations of claim 1, as rejected above.
Additionally, Mansfield-Guo-Sohail teach the power distribution gateway wherein the container manager and the power distribution gateway application create a firewall to block access from the second container to the host OS of the power distribution gateway. (Guo [0044] discloses creating a security boundary implemented as a set of rules to prevent access to certain resources in the host operating system).

Regarding claim 6, Mansfield-Guo-Sohail teach the limitations of claim 1, as rejected above.
Additionally, Mansfield-Guo-Sohail teach the power distribution gateway, wherein the power distribution gateway is configured to poll the one or more devices in the power system network for the information (Mansfield [0030] teaches extraction as a means to get data from the machines [0027, 0028]), and wherein the information comprises parameters related to operation of the one or more devices in the power system network (Mansfield [0027] discloses manufacturing data collected in real-time from factory equipment [0028]).  

Regarding claim 14, it does not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claim 14 is rejected for the same reasons set forth above regarding claim 1.

Regarding claim 15, it does not teach or further limit over the limitations presented above with respect to claims 1 and 2.
Therefore, claim 15 is rejected for the same reasons set forth above regarding claims 1 and 2.

Regarding claim 18, it does not teach or further limit over the limitations presented above with respect to claim 6.
Therefore, claim 18 is rejected for the same reasons set forth above regarding claim 6.

Claim 3-5, 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Mansfield (WO 2021050816 A1, hereafter referred to as Mansfield) in view of Guo et al (US 20200285609 A1, hereafter referred to as Guo) in view of Sohail et al (US 20200403991 A1, hereafter referred to as Sohail), as set forth above regarding claim 2, further in view of Uriel (US 20210006569 A1, hereafter referred to as Uriel).

Regarding claim 3, Mansfield-Guo-Sohail teach the limitations of claim 2, as rejected above.
However, Mansfield-Guo-Sohail does not explicitly teach the power distribution gateway further comprising: a container manager daemon that is configured to execute on the host OS, wherein the container manager daemon is configured to communicate with the power distribution gateway application of the first container.
Uriel, in an analogous art, teaches the power distribution gateway further comprising: 
a container manager daemon that is configured to execute on the host OS (Uriel [Fig 2 and 0069] teaches a docker daemon (204) executing on the host (212)), wherein the container manager daemon is configured to communicate with the power distribution gateway application of the first container (Uriel [0071] teaches a docker client communicates with the daemon).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mansfield-Guo-Sohail in view of Uriel in order to configure the power distribution gateway, as taught by Mansfield-Guo-Sohail, to further comprise a container manager daemon that is configured to execute on the host OS, wherein the container manager daemon is configured to communicate with the power distribution gateway application of the first container, as taught by Uriel.
One of ordinary skill in the art would have been motivated in order to create, run and monitor containers and store images (Uriel [0071]).

Regarding claim 4, Mansfield-Guo-Sohail-Uriel teach the limitations of claim 3, as rejected above.
Additionally, Mansfield-Guo-Sohail-Uriel teach the power distribution gateway further comprising: 18Attorney Docket No. 1133.103 P19-MET-1262US01a module in the power distribution gateway application that is configured to communicate with the container manager daemon (Uriel [0071] discloses docker clients communicating with the daemon), wherein the module is configured to receive control commands through the network interface from a cloud that is remote to the power distribution gateway (Mansfield [Fig 4 and 0054-0062] discloses handling inbound IFG web service requests from external entities, wherein the request is received at the factory container application).  

Regarding claim 5, Mansfield-Guo-Sohail-Uriel teach the limitations of claim 4, as rejected above.
Additionally, Mansfield-Guo-Sohail-Uriel teaches the power distribution gateway wherein the control commands that are received are executed in the first container or passed to the container manager daemon (Sohail [0034] discloses execution of commands to prevent data transmission, wherein the modules of the system to are containerized [0041]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mansfield-Guo-Sohail-Uriel in view of Sohail in order to configure the received requests, as taught by Mansfield, be executed in the first container or passed to the container manager daemon, as taught by Sohail.
One of ordinary skill in the art would have been motivated in order to ensure that the device network or IoT devices are not compromised by abnormal device behaviors or malicious attacks (Sohail [0034]).

Regarding claims 16-17, they do not teach or further limit over the limitations presented above with respect to claims 3-4.
Therefore, claims 16-17 are rejected for the same reasons set forth above regarding claims 3-4.

Claim 7, 9-10, 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Mansfield (WO 2021050816 A1, hereafter referred to as Mansfield) in view of Sohail et al (US 20200403991 A1, hereafter referred to as Sohail).

Regarding claim 7, Mansfield teaches a power distribution gateway that is configured to be coupled to one or more devices in a power system network (Mansfield [Fig 1-1200] teaches a IoT Factory Gateway), the power distribution gateway comprising: 
a processor (Mansfield [Fig 6-6100]); 
a docker that is configured to execute on the processor and provide a software platform for the power distribution gateway (Mansfield [0029, 0027] teaches a set of software and platform services delivered in container software packages); and 
a container that is configured to execute on the processor (Mansfield [Fig 1] teaches a plurality of containers, including a Machine Control container) and interface with the one or more devices in the power system network (Mansfield [Fig 1-1210 and 0031] teach a machine control container executing on host factory gateway which captures data for each specific machine), wherein, when the container is executed (Mansfield [0032-0033] discloses a factory container application executing on the IoT Factory Gateway), the processor is configured to perform operations comprising: 
receiving information from the one or more devices in the power system network (Mansfield [0031]); 
storing the information in a core data storage in the power distribution gateway and/or in a cloud data storage that is remote from the power distribution gateway (Mansfield [0030, 0036]), 
wherein the container comprises a gateway application container (Mansfield [Fig 1] teaches a plurality of containers, which may be used independently or in various combinations [0025], including a factory container application [0033]),
wherein the power distribution gateway further comprises an analytics container (Mansfield [Fig 1] teaches a plurality of containers, which may be used independently or in various combinations [0025]) that comprises an interface circuit (Mansfield [0031]),
However, Mansfield does not explicitly teach and controlling operations of the one or more devices based on the information from the one or more devices (Mansfield [0062] discloses delivery of the message to the correct docker container, however, Mansfield is silent regarding the specifics of the received command), wherein the power distribution gateway further comprises an analytics container that comprises an Internet of things (IoT) circuit and an anomaly detection circuit, and wherein the anomaly detection circuit is configured to analyze characteristics of the information received from the one or more devices in the power system network.  
Sohail, in an analogous art, teaches controlling operations of the one or more devices based on the information from the one or more devices (Sohail [0034] teaches controlling access and transmission operations of the devices based on the received information),
an Internet of things (IoT) circuit (Sohail [Fig 2-221]) and an anomaly detection circuit (Sohail [Fig 2-223]), and wherein the anomaly detection circuit is configured to analyze characteristics of the information received from the one or more devices in the power system network (Sohail [0015]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mansfield in view of Sohail in order to configure the container which already includes functionality for analyzing, filtering and processing received data, as taught by Mansfield, to analyze characteristics of the information which comprises parameters related to operation of the one or more devices in the power system network, In re: Praveen Sutrave et al.Application No.: 17/154,163Filed: January 21, 2021Page 3 of 11wherein the anomaly detection circuit of the power distribution gateway provides an indication of anomalies in voltage, current, and/or power characteristics of the one or more devices in the power system network, as taught by Sohail and in  order to configure the information from the one or more devices, as taught by Mansfield, to have characteristics analyzed and be used to control operations of the one or more devices, as taught by Sohail.
One of ordinary skill in the art would have been motivated in order to ensure that the device network or IoT devices are not compromised by abnormal device behaviors or malicious attacks (Sohail [0034]).

Regarding claim 9, Mansfield-Sohail teach the limitations of claim 7, as rejected above.
Additionally, Mansfield-Sohail teaches the power distribution gateway wherein the IoT circuit is configured to manage the one or more devices in the power system network (Sohail [0067, 0071] teaches controlling power and operations ([0061]) of IoT devices).  

Regarding claim 10, Mansfield-Sohail teach the limitations of claim 7, as rejected above.
Additionally, Mansfield-Sohail teaches the power distribution gateway wherein the interface circuit is configured to communicate with the one or more devices in the power system network (Mansfield [0031]).  

Regarding claim 12, Mansfield-Sohail teach the limitations of claim 7, as rejected above.
Additionally, Mansfield-Sohail teaches the power distribution gateway wherein the anomaly detection circuit is further configured to provide an indication of anomalies in voltage, current, and/or power characteristics associated with the one or more devices in the power system network (Sohail [0067, 0061, 0015]).  

Regarding claim 13, Mansfield-Sohail teach the limitations of claim 7, as rejected above.
Additionally, Mansfield-Sohail teaches the power distribution gateway wherein the container is agnostic to changes in hardware of the power distribution gateway (Sohail [0041] discloses the container as a complete filesystem utilizing an underlying operating system), and wherein the hardware comprises the processor (Sohail [0041] discloses the container as a complete filesystem relying upon kernel functions of the operating system such that container is not dependent upon the hardware resources of the host).  

Response to Arguments
Applicant's arguments filed on 15 July 2022 have been fully considered but they are not persuasive.
Regarding claim 8, applicant argues:
“However, a person of ordinary skill in the art would not be motivated to combine the functionality in the server node 200 of Sohail with the IoT Factory Gateway 1200 of Mansfield, since a gateway serves as an intermediary to access a network. The gateway is typically at the edge of the network with various interfaces to devices 120, while the server is separate from the gateway and communicates to the communications network through a management node. Therefore, a person of ordinary skill in the art would not implement the functionality of the anomaly detection system 220 of Sohail in the gateway 124 of Sohail and/or in the IoT Factory Gateway 1200 of Mansfield. Therefore, the combination of Mansfield and Sohail fail to disclose or suggest "an analytics container in the power distribution gateway that comprises an Internet of things (IoT) circuit, an interface circuit, and an anomaly detection circuit" as recited by amended Claim 1. (Emphasis added.)” Remarks pg 10 
In response the examiner respectfully disagrees. Mansfield teaches Mansfield [Fig 1] teaches a plurality of containers, which may be used independently or in various combinations [0025], including a factory container application [0033] which is configured to analyze characteristics of the information received from the one or more devices and aggregate, filter and process said received information. However, Mansfield does not explicitly teach an IoT circuit and an anomaly detection circuit. Sohail, in an analogous art, teaches an Internet of Things (IoT circuit) (Sohail [Fig 2-221]) and an anomaly detection circuit (Sohail [Fig 2-223]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Mansfield-Guo in view of Sohail in order to produce the subject matter of claim 1. Specifically, to configure the container which already includes functionality for analyzing, filtering and processing received data, as taught by Mansfield, to further include an IoT circuit and anomaly detection circuit with functionality to analyze characteristics of the information which comprises parameters related to operation of the one or more devices in the power system network, In re: Praveen Sutrave et al.Application No.: 17/154,163Filed: January 21, 2021Page 3 of 11wherein the anomaly detection circuit of the power distribution gateway provides an indication of anomalies in voltage, current, and/or power characteristics of the one or more devices in the power system network, as taught by Sohail.
One of ordinary skill in the art would have been motivated in order to perform security related functions to prevent a given IoT device from passing data to other IoT devices within the network or otherwise prevent the given IoT device from storing or accessing data from the backed storage system or perform other security related functions to ensure that the network and devices are not compromised by abnormal device behaviors or malicious attacks (Sohail [0034]).

Regarding claim 1, 7 and 14, applicant argues:
“Accordingly, for at least these reasons, Applicant respectfully submits that amended 
independent Claim 1 is patentable over the cited references. Additionally, amended independent Claims 7 and 14 include recitations similar to those of Claim 1. Therefore, for reasons similar to those discussed with respect to Claim 1, independent Claims 7 and 14 are patentable over the cited references.” Remarks pg 11
In response the examiner respectfully disagrees according to the reasons set forth above in response to applicant’s previous arguments pertaining to subject matter which is incorporated into independent claims 1, 7 and 14.

Regarding the dependent claims, applicant argues:
“As each of the dependent claims depends from a base claim that is believed to be in condition for allowance, Applicant does not believe that it is necessary to argue the allowability of each of these claims individually. Applicant does not necessarily concur with the interpretation of these claims, or with the bases for rejection set forth in the Office Action. Applicant therefore reserves the right to address the patentability of these claims individually as necessary in the future.” Remarks pg 11 
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s arguments pertaining to the independent claim of which the dependent claims inherit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446